             Case 3:20-cv-00841-JE     Document 5       Filed 09/03/20    Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 ALLEN DONNELL STANLEY,                              Case No. 3:20-cv-00841-JE

                 Petitioner,                         ORDER

        v.

 MCCONNELL,

                 Respondent.



IMMERGUT, District Judge.

       On August 10, 2020, Magistrate Judge John Jelderks issued his Findings and

Recommendation (“F&R”), ECF 3. The F&R recommends that this Court dismiss Petitioner

Allen Donnell Stanley’s Petition for Writ of Habeas Corpus, ECF 1, without prejudice for

improper venue. No party filed objections.

                                         DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or


PAGE 1 – ORDER
          Case 3:20-cv-00841-JE         Document 5      Filed 09/03/20     Page 2 of 2




recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       No party having filed objections, this Court has reviewed the F&R and accepts Judge

Jelderks’s conclusions. The F&R, ECF 3, is adopted in full. Petitioner’s claims are DISMISSED

without prejudice for improper venue. See Hernandez v. Campbell, 204 F.3d 861, 865 (9th Cir.

2000) (“[A] habeas petition filed pursuant to § 2241 must be heard in the custodial court.”).



       IT IS SO ORDERED.

       DATED this 3rd day of September 2020.

                                                     /s/ Karin J. Immergut
                                                     Karin J. Immergut
                                                     United States District Judge




PAGE 2 – ORDER
